Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 13, 2019

                                          No. 04-19-00064-CV

                                     IN RE Sandra Ann ZARATE

                                   Original Mandamus Proceeding 1

                                                ORDER

        On January 31, 2019, relator filed a petition for writ of mandamus and the real party in
interest responded. After reviewing the petition and response, we conclude relator is entitled to
the relief requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Amado J. Abascal, III is ORDERED to vacate his June 4, 2018 Order of
Contempt within fifteen days from the date of this order. The writ will issue only if we are notified
that Judge Abascal has not complied within fifteen days from the date of this order.

        It is so ORDERED on March 13, 2019.

                                                                  _____________________________
                                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.

                                                                  _____________________________
                                                                  Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 04-10-20415-MCVAJA, styled In the Matter of the Marriage of Sandra
Ann Zarate and Sergio Rene Zarate, pending in the 365th Judicial District Court, Maverick County, Texas, the
Honorable Amado J. Abascal, III presiding.